Debt for 3000 lbs. Tobacco on the Act To Geo. 1. for refusing .the office of Sherif.
The Case was the deft, was the first of the three recommended by the County Court A Blank Commission was sent up to the Clerk of the County Court under the Seal with directions from Mr. Robertson to offer the Commission to the deft, and if he refused to put in the name of the next person recommended. Deft, refused before the County Court and the Commission was filled up with the name of another And whether the deft, was liable to the penalty of th$ Act was the question. The words of the Act are “That every person hereafter Commissionated to be a Sherif and refusing Shall forfeit &c. In this Case the deft, never was commissionated his name was never in the Commission And so [38] he is not within the Act.
Judgment for Deft.
Note it was said the pratice of sending out blank Commissions under the Seal was of dangerons consequence and it was not safe for any man to fill them up.